DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  Latin names should be italicized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 requires “M13KO7”, which is described in paragraph [0005] of the instant published disclosure (USPgPub 2020/0071775) as a common auxiliary means for producing a phage display library. Instant claim 3 requires that M13KO7 possesses at least one of the amino acid sequences selected from SEQ ID NOs: 1-5, respectively. Instant SEQ ID NOs: 1-5 correspond to the instant sequence disclosures attributed to the instant “M13KO7” in USPgPub 2020/0071775.  However, SEQ ID NOs: 1-5 do not correspond to “M13KO7” in the art, see the  


alignment of instant SEQ ID NO: 2 with geneseq db acc no AZI96893 in WO2011069993 Aug 2011 by Somers et al. sharing 100% identity with M13 pVI coat protein;

alignment of instant SEQ ID NO: 3 with geneseq db acc no AAB35094  in Jun 2007 by Janda et al. sharing 100% identity with M13 filamentous phage gene VII protein;

alignment of instant SEQ ID NO: 4 with geneseq db acc no AAR04003  in WO9002809 Jun 2007 by Ladner et al. sharing 100% identity with M13 protein VIII; and 

alignment instant of SEQ ID NO: 5 with geneseq db acc no AAB35095 in WO200071694 Jun 2007 by Janda et al. sharing 100% identity with M13 protein IX.

The alignment of instant SEQ ID NO: 1 with geneseq db acc no BBW87040 in WO2015046554 May 2015 by Ishii is the only art that shares 99.7% identity with “M13KO7” gene III. No other sequence recited in the instant claims corresponds to M13KO7. Therefore, it is not clear what bacteriophage is designated as instant “M13KO7”, as recited and required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieira et al. "Production of single-stranded plasmid DNA." Recombinant DNA Methodology (1989): 225-233).
	Vieira et al. anticipate a composition comprising M13KO7, see Figure 3 and the section titled “M13KO7” bridging pages 7-8. 

There is no structural distinction between the instant M13KO7 required in the composition of instant claim 1, the kit of instant claim 4; and the M13KO7 of Vieira et al. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP § 2111.02. Therefore, the M13KO7 of Vieira et al. anticipates the composition and kit of instant claims 1 and 4, respectively. 
Instant claim 2 is drawn to samples where conditions of detection for the PVY is performed with M13KO7.  Composition claims do not recite active steps. Bacteriophage M13KO7, anticipated by Vieira et al., is inseparable from any inherent function.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Siemers et al. (US 6,132,722).
Siemers et al. anticipate a composition and a kit comprising M13KO7 in an ELISA, see column 6, lines 59-60, as required by instant claims 1, 4, and 5.
Instant claim 2 is drawn to samples where conditions of detection for the PVY is performed with M13KO7.  Composition claims do not recite active steps. Bacteriophage M13KO7, anticipated by Siemers et al., is inseparable from any inherent function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vieira et al., as applied to claims 1, 2, and 4 above, or in the alternative, over Siemers et al., as applied to claims 1, 2, 4, and 5, either reference in the alternative, further in view of geneseq db acc no BBW87040 in WO2015046554 May 2015 by Ishii.
See the teachings of Vieira et al. or Siemers et al. above. Neither reference teaches SEQ ID NO: 1.
Geneseq db acc no BBW87040 in WO2015046554 May 2015 by Ishii shares 99.7% (which rounds to 100%) identity with M13KO7 gene III, as required by instant claim 3, see the sequence alignment provided.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have used a specific sequence structure attributed to the M13KO7 of Vieira et al. or Siemers et al. for ensured inherent function. 
  Claims 6 and 7are rejected under 35 U.S.C. 103 as being unpatentable over Rouis et al. (Journal of Virological Methods. 2006; 137: 1-6) and Leonard et al. (Journal of Immunological Methods. 2007; 323: 172-179).
Rouis et al. teach phage-scFv antibody complex specific to NIa and coat proteins potato virus Y (PVY) to detect PVY in potato samples by ELISA and indirect fluorescent antibody assay, see sections 2.3, 2.4, 2.6, Table 1, and Figures 3 and 4.
Rouis et al. do not teach the M13KO7 bacteriophage.
Leonard et al. teach scFv expression on the surface of M13KO7 phage, see the sentence bridging the columns on page 174. 
.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boonham et al. (Journal of Virological Methods. 1998; 74: 193-199) teach specific antibodies to PVY expressed on a phage in an ELISA, see sections 2.2, 2.3, 2.4, Table 1, and Figure 1.
Erdag et al.. (“Production of recombinant antibody against potato virus Y by using phage display technology.” Biotechnology & Biotechnological Equipment. 2000; 14 (1): 18-24) teach expressing phage-scFv antibody complex specific to PVY in an ELISA, see the abstract, Introduction, sections 3-5, and Tables 1 and 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648